Citation Nr: 9936224	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  93-11 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD) with dysthymia.

2.  Entitlement to service connection on a secondary basis 
for alcohol abuse.

3.  Entitlement to compensation for alcohol abuse.

4.  Entitlement to a total rating based on unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1965 to 
March 1969.
 
This matter comes before the Board of Veterans' Appeals 
(Board) from June 1992 and September 1995 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.  The veteran testified before the 
undersigned member of the Board at a hearing held at the RO 
in May 1993.  This case was remanded by the Board in March 
1995 and March 1996.  In April 1998, the Board issued a 
decision granting a 50 percent rating for PTSD with 
dysthymia, denying the veteran's claims for service 
connection on a secondary basis for alcohol abuse and 
gastrointestinal disability, and denying his claims for a 
rating in excess of 20 percent for residuals of a shell 
fragment wound of the left shoulder and back with muscle 
involvement and myofascitis, for compensable ratings for a 
right forearm scar, a left thigh scar, scars resulting from 
head and chin lacerations, tropical dermatophytosis of the 
feet, and for a total rating based on unemployability due to 
service-connected disabilities.  

The veteran appealed this decision, and in February 1999 the 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals before March 1, 
1999, hereinafter Court) granted a joint motion of the 
parties, and vacated the Board's April 1998 decision with 
respect to the denial of a rating in excess of 50 percent for 
PTSD, the denial of service connection on a secondary basis 
for alcohol abuse and the denial of entitlement to a total 
rating based on unemployability due to service-connected 
disabilities, and dismissed the appeal with respect to the 
other issues decided in the April 1998 Board decision.  
Thereafter, the case was returned to the Board.

The Board notes that in an August 1997 statement, the 
veteran's representative expressed disagreement with the 
assignment of an effective date of October 24, 1991, for a 30 
percent rating for PTSD with dysthymia.  This matter is 
therefore referred to the RO for appropriate action.

The issues of entitlement to a rating in excess of 50 percent 
for PTSD with dysthymia, and entitlement to a total rating 
based on unemployability due to service-connected 
disabilities are addressed in the remand at the end of this 
action.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for alcohol abuse 
on a secondary basis has been obtained.

2.  The claim for service connection on a secondary basis for 
alcohol abuse was received after October 1990.

3.  Alcohol abuse is a manifestation of the veteran's 
service-connected PTSD.


CONCLUSION OF LAW

Alcohol abuse is proximately due to or the result of service-
connected disability, but the veteran is not entitled to 
compensation for this disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.301(a), 3.310(a) (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  Additional 
disability resulting from the aggravation of a nonservice-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).  

The veteran contends that he used alcohol as a form of self 
medication for his service-connected PTSD.  The Board has 
found the veteran's claim to be well grounded and is 
satisfied that all available evidence necessary for an 
equitable disposition of this claim has been obtained.

The record reflects that the veteran was afforded a VA 
examination in May 1995.  The examiner concluded that the 
veteran's use of alcohol could be related to his war 
experiences.  A subsequent VA examiner in December 1996 
concluded that mood problems experienced by the veteran were 
caused by his PTSD, substance abuse and worsening medical 
problems, and that while a definitive statement as to whether 
the veteran's alcohol abuse was a manifestation of his PTSD 
could not be made, it was likely that the veteran used 
alcohol to cope with negative emotional states that were 
aggravated by PTSD and traumatic combat exposure.  A January 
1997 addendum to the December 1996 examination report 
clarified that the evidence supported the conclusion that it 
was likely that the veteran's alcoholism was a manifestation 
of his PTSD.

On file are VA treatment reports which document treatment for 
alcohol dependence, beginning in 1980, as well for PTSD, 
depression and substance-induced mood disorders.  A February 
1997 treatment note indicates that, in the examining 
neuropsychologist's opinion, it was likely that the veteran's 
substance abuse was not primarily induced by the emotional 
consequences of his exposure to combat.  

Although the medical evidence does not uniformly support the 
veteran's claim, the Board is satisfied that the 
preponderance of the evidence supports the claim.  Therefore, 
the Board concludes that the veteran's alcohol abuse is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Accordingly, the veteran 
is entitled to service connection for this disability.  See 
VAOPGCPREC 2-98 and Barela v. West, 11 Vet. App. 280 (1998).

However, the Board notes that for claims filed after October 
31, 1990, compensation may not be granted for disability due 
to alcohol abuse.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.301(a), 
(c)(2) (1999); VAOPGCPREC 2-97 (1997).  The record reflects 
and the veteran does not dispute that the veteran's claim for 
service connection for alcohol abuse was received after 
October 31, 1990.  Therefore, the veteran is not entitled to 
compensation for this disability.


ORDER

Entitlement to service connection on a secondary basis for 
alcohol abuse is granted.

Entitlement to compensation for alcohol abuse is denied.


REMAND

With respect to the issues of entitlement to a rating in 
excess of 50 percent for PTSD with dysthymia and entitlement 
to a total rating based on unemployability due to service-
connected disabilities, the joint motion for partial remand 
noted, in essence, that reports of prior examinations of the 
veteran do not reflect that the veteran's claims file was 
reviewed and do not include opinions as to the impact of the 
veteran's service-connected disabilities on his ability to 
work.  The joint motion requested that the veteran therefore 
be afforded another VA examination in connection with his 
claims.
 
The Board lastly notes that the veteran's representative, in 
August 1997, indicated that the veteran is in receipt of 
disability benefits from the Social Security Administration 
(SSA).  The decision to award the veteran such benefits, as 
well as the records upon which the award was based, are 
potentially relevant to the instant claims and should be 
obtained.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and private, who may 
possess additional records pertinent 
to his claims.  With any necessary 
authorization from the veteran, the 
RO should attempt to obtain and 
associate with the claims files any 
medical records identified by the 
veteran which have not been secured 
previously.

2.  The RO should attempt to obtain 
a copy of the SSA decision awarding 
the veteran disability benefits, as 
well as copies of the record upon 
which the veteran's award of SSA 
disability benefits was based, and 
copies of records associated with 
any subsequent disability 
determinations by the SSA.

3.  Thereafter, the RO should 
arrange for a VA psychiatric 
examination of the veteran by a 
physician with appropriate expertise 
to determine the extent of his 
service-connected PTSD with 
dysthymia.  To the extent possible, 
the manifestations of the service-
connected PTSD with dysthymia should 
be distinguished from those of any 
other disorder found to be present, 
to include alcohol abuse.  The 
examiner should indicate with 
respect to each of the psychiatric 
symptoms identified under the new 
schedular criteria for rating mental 
disorders whether such symptom is a 
symptom of the veteran's service-
connected PTSD with dysthymia.  The 
examiner should also provide an 
opinion concerning the degree of 
social and industrial impairment 
resulting from the veteran's 
service-connected psychiatric 
disability, to include whether it 
renders the veteran unemployable, 
and a global assessment of 
functioning score with an 
explanation of the significance of 
the score assigned.  

Any indicated studies should be 
performed, and the rationale for all 
opinions expressed should be 
provided.  The claims folder, 
including a copy of this REMAND, 
must be made available to the 
examiner for proper review of the 
medical history.  The examination 
report is to reflect whether such a 
review of the claims folder was 
made.  The report must be typed.   

4.  The RO should also arrange for 
the veteran to undergo a VA 
orthopedic examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected residuals of shell 
fragment wounds of the left shoulder 
and back with muscle involvement and 
myofascitis.  All indicated studies, 
including X-rays and range of motion 
studies in degrees, should be 
performed.  Tests of joint motion 
against varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should be requested to identify any 
objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due 
to pain should be identified, and 
the examiner should be requested to 
assess the extent of any pain.  The 
physician should also express an 
opinion concerning whether there 
would be additional limits on 
functional ability on repeated use 
or during flare-ups (if the veteran 
describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during 
flare-ups.  If this is not feasible, 
the physician should so state.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disabilities on 
the veteran's ability to work, to 
include whether they render him 
unemployable.  The veteran's claims 
file, including a copy of this 
REMAND, must be made available to 
the examiner for review.  The 
examination report is to reflect 
whether a review of the claims file 
was made.  The examination report 
must be typed.

5.  The RO should also arrange for 
the veteran to undergo a VA 
dermatological examination by a 
physician with appropriate expertise 
to determine the nature and extent 
of impairment from the veteran's 
service-connected tropical 
dermatophytosis of the feet and 
scars of the head, chin, right 
forearm and left thigh.  All 
indicated studies should be 
performed and all findings should be 
reported in detail.  The examiner 
should be requested to provide an 
opinion with respect to the impact 
of the disabilities on the veteran's 
ability to work.  The veteran's 
claims file, including a copy of 
this REMAND, must be made available 
to the examiner for review.  The 
examination report is to reflect 
whether a review of the claims file 
was made.  The examination report 
must be typed.

6.  Thereafter, the RO should review 
the claims folder and ensure that 
all development actions, including 
the medical examinations and 
requested opinions, have been 
conducted and completed in full.  
Then, the RO should undertake any 
other indicated development and 
readjudicate the issue of 
entitlement to a rating in excess of 
50 percent for PTSD with dysthymia.  
Thereafter, the RO should 
readjudicate the veteran's claim for 
a total rating based on 
unemployability due to service-
connected disabilities, if it has 
not been rendered moot.  The RO 
should also consider whether the 
case should be referred to the 
Director of the Compensation and 
Pension Service for extra-schedular 
consideration. 

If the benefits sought on appeal are not granted to the 
veteran's satisfaction or if a timely notice of disagreement 
is received with respect to any other matter, the veteran and 
his representative should be furnished a Supplemental 
Statement of the Case on all issues in appellate status and 
be afforded an appropriate opportunity to respond.  The 
veteran should be informed of the requirements to perfect an 
appeal with respect to any new issue addressed in the 
Supplemental Statement of the Case. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals







